Title: From George Washington to John Wheelock, 9 June 1781
From: Washington, George
To: Wheelock, John


                        
                            Sir
                            Head Quarters New Windsor June 9th 1781
                            
                        
                        I have received your favor of the 25th of May, and have paid due attention to the business recommended
                            therein.
                        Pleased with the Specimen you have given in Mr Vincent of the improvement and cultivation, which are derived
                            from an Education in Your Siminary of Literature; I cannot but hope the Institution, will become still more florishing and
                            extensively Useful. With due respect I am Sir Your Most Hble Servt
                        
                            Go: Washington

                        
                    